IN THE COURT OF APPEALS OF IOWA

                                   No. 15-1018
                             Filed February 10, 2016


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

NATHAN LEVI STONE,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Joel D. Novak, Judge.



      Nathan Levi Stone appeals, claiming the district court failed to provide

sufficient reasons for his sentence. AFFIRMED.




      Mark C. Smith, State Appellate Defender, and Stephan J. Japuntich,

Assistant Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Mary A. Triick, Assistant Attorney

General, for appellee.



      Considered by Vaitheswaran, P.J., and Doyle and Mullins, JJ.
                                           2


VAITHESWARAN, Presiding Judge.

       Nathan Levi Stone entered a written guilty plea to third-degree theft, an

aggravated misdemeanor. In the plea document, Stone attested he would “go to

incarceration.”    He waived his right to “speak to the Judge regarding

punishment/sentencing,” waived his right to a verbatim record of the

proceedings, and agreed to immediate sentencing.

       Using a form order, the district court sentenced Stone to a prison term not

exceeding two years. The form listed fourteen “sentencing considerations” from

which a judge could choose and a blank space to write in unenumerated

sentencing considerations. The district court checked four boxes: “[t]he nature

and circumstances of the crime,” “[p]rotection of the public from further offenses,”

“[d]efendant’s criminal history,” and “[t]he plea agreement.”

       On appeal, Stone contends “the district court erred in failing to provide

sufficient reasons for imposing a sentence of incarceration and for imposing

consecutive sentences.”      Our review is for an abuse of discretion.         State v.

Thompson, 856 N.W.2d 915, 918 (2014).

       Iowa Rule of Criminal Procedure 2.23(3)(d) “requires the judge to include

in his or her sentencing order the reason for the sentence when the defendant

waives the reporting of the sentencing hearing.” Thompson, 856 N.W.2d at 920-

21. A form sentencing order with boilerplate language attesting to the district

court’s consideration of all relevant factors is insufficient to satisfy the rule. State

v. Thacker, 862 N.W.2d 402, 410 (Iowa 2015). But a judge “can use forms . . . to

check the boxes indicating the reasons why a judge is imposing a certain

sentence.” Thompson, 856 N.W.2d at 921.
                                        3


      The court identified several reasons for the sentence, including the plea

agreement. The agreement and its terms were included in the record.        See

Thacker, 862 N.W.2d at 410 (noting judge checked the box marked “Plea

Bargain” but failed to include the terms of the plea agreement in the record).

One of the terms was Stone’s acceptance of incarceration as a sentencing

option.

      We discern no abuse of discretion in the district court’s statement of

reasons. Accordingly, we affirm Stone’s sentence for third-degree theft.

      AFFIRMED.